DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are: 
“a control unit” in claim 10. The corresponding structure is one or more microprocessors that may be programmed using software to perform the required functions. The control unit 4 may be implemented as a combination of dedicated hardware to perform some functions and a processor [0110].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 2-8 and 11-15 are objected to because of the following informalities:  
In Claims 2-8, line 1, “A method” should read “[[A]] The method”. 
In Claims 11-15, line 1, “An apparatus” should read “[[An]] The apparatus”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the “physiological characteristic measurements” in the last “determining” clause, lines 1-2.  It is unclear whether or not this is the same as the “physiological characteristic measurements” in lines 4-5. Examiner of record takes this to be the same for examination purposes.
Claim 1 recites the “change in the posture” in line 12. There is insufficient antecedent basis for this limitation.
Claim 1 recites “estimating a change in BP of the subject” in line 13 but the claim merely recites that the first BP measurement device if for “determining a BP measurement”.  It is unclear whether or not the applicant is attempting to recite determining a plurality of BP measurements at different postures and then estimating a change in BP caused by the change in the posture. Examiner of record takes this to mean that the first BP measurement device if for determining BP measurements (plural) and that the first BP measurement is taken at the first posture and the second BP measurement is taken at the second posture in order to estimate a change in BP of the subject.
Claim 1 recites “estimating…a change in the physiological characteristic” in line 13. The relationship between this recitation and the first and the second physiological characteristic measurements is unclear. Examiner of record takes this to be the change between the first and the second physiological characteristic measurement for examination purposes.
Claim 1 recites “determining BP measurements” in line 15. The relationship between this limitation and the “determining a BP measurement” in lines 5-6 is unclear. Examiner of record takes this to mean that the first BP measurement device if for determining BP measurements (plural).
Claim 2 recites “causing a change in the posture” in line 3. The relationship between this limitation and the “change in the posture” recited in claim 1, line 12, is unclear. Examiner of record takes this to be “causing the change in the posture.”
Claim 3 recites the “angle” in line 6. There is insufficient antecedent basis for this limitation.
Claim 6 recites the “change in BP” in line 2. It is unclear whether or not this is the same as the “change in BP” in claim 1. Examiner of record takes this to be the same for examination purposes.
Claim 7 recites the “change in the physiological characteristic” in line 4. It is unclear whether or not this is the same as the “change in the physiological characteristic” in claim 1. Examiner of record takes this to be the same for examination purposes.
Claim 9 recites “a suitable computer or processor” in line 3. The term “suitable” is a relative term. It is unclear how this term modifies the “computer or processor” limitation because the metes and bounds are not clear.
Claim 10 recites the “physiological characteristic measurements” in the last “determine” clause, lines 1-2.  It is unclear whether or not this is the same as the “physiological characteristic measurements” in line 4. Examiner of record takes this to be the same for examination purposes.
Claim 10 recites the “change in the posture” in line 13. There is insufficient antecedent basis for this limitation.
Claim 10 recites “estimate a change in BP of the subject” in line 14 but the claim merely recites that the first BP measurement device if for “determining a blood pressure measurement” in line 5.  It is unclear whether or not the applicant is attempting to recite determining a plurality of BP measurements at different postures and then estimating a change in BP caused by the change in the posture. Examiner of record takes this to mean that the first BP measurement device if for determining BP measurements (plural) and that the first BP measurement is taken at the first posture and the second BP measurement is taken at the second posture in order to estimate a change in BP of the subject.
Claim 10 recites “estimate…a change in the physiological characteristic” in line 14. The relationship between this recitation and the first and the second physiological characteristic measurements is unclear. Examiner of record takes this to be the change between the first and the second physiological characteristic measurement for examination purposes.
Claim 10 recites “determining BP measurements” in line 16. The relationship between this limitation and the “determining a BP measurement” in line 5 is unclear. Examiner of record takes this to mean that the first BP measurement device if for determining BP measurements (plural).
Claim 11 recites “to cause a change in the posture” in line 2. The relationship between this limitation and the “change in the posture” recited in claim 10, line 13, is unclear. Examiner of record takes this to be “to cause the change in the posture.”
Claims dependent upon the rejected claims above, but not directly addressed, are also rejected because they inherit the indefiniteness of the claim(s) they respectively depend upon.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because it encompasses non-statutory transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se. See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007). A computer readable storage medium can encompass transitory forms of signal transmission unless it is a non-transitory computer readable storage medium. See, e.g., Mentor Graphics v. EVE-USA, Inc., 851 F.3d at 1294-95, 112 USPQ2d at 1134 (claims to a "machine-readable medium" were non-statutory, because their scope encompassed both statutory random-access memory and non-statutory carrier waves).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.  Claims 1-2, 4-7, 9-10, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over McCombie et al (US 20160143546), hereinafter, McCombie, in view of Zhang et al (CN 101088455), hereinafter, Zhang.
Regarding claim 1, McCombie teaches a method of determining a calibration parameter (“slope (a)” [0042]-[0043]; “parameter K” Eq. (9), [0049]-[0050]) for a first blood pressure, BP, (“the patient's blood pressure value" [0024]) measurement device (10, [0031], Fig. 1. “Following an initial calibration, arterial blood pressure is typically calculated from the PPG and ECG waveforms” [0007]), the method comprising: 
obtaining a first physiological characteristic measurement of a subject (first of the “series of pulse arrival times ("PATs") [0015]) using the first BP measurement device (PAT measurement before the “change in their torso posture (cardiac preload)” [0057]), wherein the first BP measurement device is for obtaining physiological characteristic measurements of a physiological characteristic of the subject (“PAT” [0057]) and for determining a BP measurement of the subject (“the mean arterial pressure” [0049]) from the physiological characteristic measurements using the calibration parameter (“The expression used to calculate mean arterial pressure from the measured PAT values is given in equation (9) where parameter K=(L.sub.t/a)." [0049]. “The unknown parameter values (a, K=(L.sub.t/a), and pwv.sub.0) are identified from the PAT values and cuff pressures measured during the NIBP inflation period.” [0054]), wherein the first physiological characteristic measurement is obtained when a torso of the subject is in a first posture (“A change in the patient's arm posture (hydrostatic pressure) or a change in their torso posture (cardiac preload) can cause a change in PAT” [0057]); 
obtaining a second physiological characteristic measurement of the subject using the first BP measurement device (a second measurement of “PAT” [0049] or the “blood pressure” when torso is in a different posture out of the “sitting, standing,…” postures [0036]), wherein the second physiological characteristic measurement is obtained when the torso of the subject is in a second, different, posture (“the algorithms determine parameters such as the patient's posture (e.g., sitting, standing, walking, resting, convulsing, falling), the degree of motion, the specific orientation of the patient's arm and how this affects vital signs (particularly blood pressure)," [0036]);
 determining the change in the posture of the torso from the first posture to the second posture (“To determine posture… the transceiver's CPU 22 processes signals from each accelerometer 14a-c with a series of algorithms, described in detail below. In total, the CPU can process nine unique, time-dependent signals (ACC.sub.1-9) corresponding to the three axes measured by the three separate accelerometers. Specifically, the algorithms determine parameters such as the patient's posture” [0036]. CPU determines the change in the posture using accelerometers);
estimating a change in BP of the subject or a change in the physiological characteristic of the subject from the determined change in the posture of the torso (“the algorithms determine parameters such as the patient’s posture…and how this affects vital signs (particularly blood pressure)," [0036]).
While McCombie teaches determining the calibration parameter for determining BP measurements (“The unknown parameter values (a, K=(L.sub.t/a), and pwv.sub.0) are identified from the PAT values and cuff pressures measured during the NIBP inflation period.” [0054]), McCombie does not teach determining the calibration parameter for determining BP measurements from physiological characteristic measurements obtained by the first BP measurement device from an analysis of the first physiological characteristic measurement, the second physiological characteristic measurement and the estimated change.
However, Zhang discloses a process of calibrating no-cuff arterial blood gauge, which is analogous art. Zhang teaches determining the calibration parameter (“a”, an undetermined parameter, Eq. (1); pages 8-9 in the original document, p. 4 in the translated document) for determining BP measurements from physiological characteristic measurements (“the relation of approximately linear between pulse wave transmission speed and the blood pressure”; Eq. (1), p. 7 the original document, p. 4 in the translated document) obtained by the first BP measurement device (“The process of calibrating no-cuff arterial blood pressure gauge includes…” Abstract) from an analysis of the first physiological characteristic measurement (“1. measuring reference arterial blood pressure value BP0 and recording related pulse wave signal; 2. extracting at least one pulse wave characteristic quantity from the related pulse wave signal;" Abstract), the second physiological characteristic measurement (“3. changing the height of the limb or trunk part for measuring related pulse wave signal, recording related pulse wave signal and extracting at least one pulse wave characteristic quantity from the related pulse wave signal;” Abstract; “calculates the pulse wave transmission time PTT that measures on new height then in step 106 1. As required, this step can repeat repeatedly, a plurality of PTT that obtain at differing heights.” Page 7 of the original Chinese document, p. 4 in the translated document), and the estimated change (PTT1 – PTT0) (“When the terminal point position on the tremulous pulse 2 is higher or lower than the heart level position, can determine a = 2 l /gh (PTT1 – PTT0/ PTT02).”; pages 8-9 of the original Chinese document, p. 5 in the translated document).
Therefore, based on Zhang’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of McCombie to have the step of determining the calibration parameter for determining BP measurements from physiological characteristic measurements obtained by the first BP measurement device from an analysis of the first physiological characteristic measurement, the second physiological characteristic measurement and the estimated change, as taught by Zhang, in order to facilitate calibrating no-cuff arterial blood gauge (Zhang: Abstract; pages 7-8).  
Regarding claim 2, McCombie modified by Zhang teaches the method as claimed in claim 1.
McCombie does not teach the method further comprising, after the step of obtaining the first physiological characteristic measurement, the step of:  
causing a change in the posture of the torso of the subject from the first posture to the second posture.  
However, Zhang discloses a process of calibrating no-cuff arterial blood gauge, which is analogous art. Zhang teaches the method further comprising, after the step of obtaining the first physiological characteristic measurement, the step of:  
causing a change in the posture of the torso of the subject from the first posture to the second posture (“3. changing the height of the limb or trunk part for measuring related pulse wave signal, recording related pulse wave signal and extracting at least one pulse wave characteristic quantity from the related pulse wave signal;” Abstract; “calculates the pulse wave transmission time PTT that measures on new height then in step 106 1. As required, this step can repeat repeatedly, a plurality of PTT that obtain at differing heights.” Page 7).
Therefore, based on Zhang’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of McCombie to have the step of causing a change in the posture of the torso of the subject from the first posture to the second posture, as taught by Zhang, in order to facilitate calibrating no-cuff arterial blood gauge (Zhang: Abstract; pages 7-8).  
Regarding claim 4, McCombie modified by Zhang teaches the method as claimed in claim 1.
McCombie further teaches that the step of determining the change in the posture of the torso from the first posture to the second posture comprises analysing a measurement signal from a posture sensor (14a-c)(“To determine posture… the transceiver's CPU 22 processes signals from each accelerometer 14a-c with a series of algorithms, described in detail below. In total, the CPU can process nine unique, time-dependent signals (ACC.sub.1-9) corresponding to the three axes measured by the three separate accelerometers. Specifically, the algorithms determine parameters such as the patient's posture” [0036]).  
Regarding claim 5, McCombie modified by Zhang teaches the method as claimed in claim 1.
McCombie further teaches the first BP measurement device comprises a physiological characteristic sensor for measuring the physiological characteristic of the subject (“a sensor device on a patient, the sensor device configured to measure sensor data indicative of pulse arrival time (PAT)” [0014]; “the PAT measured by the sensor device” [0015]), and wherein the step of determining the change in the posture of the torso from the first posture to the second posture comprises analysing a measurement signal from the physiological characteristic sensor (“the sensor device is operably connected to a processing component, receiving at the processing component the sensor data” [0015]. “A change in the patient's arm posture (hydrostatic pressure) or a change in their torso posture (cardiac preload) can cause a change in PAT” [0057]. “Two input variables are used by the cNIBP algorithm to remove PAT offset caused by posture change.” [0058]).  
Regarding claim 6, McCombie modified by Zhang teaches the method as claimed in claim 1.
McCombie further teaches that the step of estimating a change in BP of the subject from the determined change in the posture of the torso comprises:  
estimating a change in height of a location on the body at which the physiological characteristic is measured relative to a heart of the subject from the first posture to the second posture (the “sitting, standing,…” postures [0036]) based on the determined change in posture (“optical sensor, typically worn on the patient's finger, [0009]; “[0013]…positioning on the patient [0014] (i) a sensor device on a patient, the sensor device configured to measure sensor data indicative of pulse arrival time (PAT) at a first point on an extremity of the patient.” [0013]- [0014]. “The variables used by the RLS algorithm are the change in torso posture since calibration (.DELTA..theta..sub.v), the change in arm height since calibration (.DELTA.h.sub.t), and the difference between the current PAT and the PAT value measured prior to the posture change (.DELTA.PAT)" [0060]. The change in torso posture or the change in arm height provide an estimate of a change in height of a location on the body at which the physiological characteristic is measured relative to a heart. For example, when the patient is lying on the bed, the optical sensor “worn on the patient's finger” may be at about the same height as the heart but when the patient is sitting the heart may be higher as long as the finger position didn’t change).  
Regarding claim 7, McCombie modified by Zhang teaches the method as claimed in claim 1.
McCombie does not teach that the physiological characteristic is pulse transit time, PTT, that is obtained by measurements of pulse arrival at two different locations on the body of the subject that are separated by a length l, and wherein the step of estimating a change in the physiological characteristic of the subject from the determined change in the posture of the torso comprises: 
evaluating    
    PNG
    media_image1.png
    65
    524
    media_image1.png
    Greyscale

for each of the first and second postures, where p is the density of blood, g is acceleration due to gravity, P is the blood pressure, a is the angle of the torso with respect to the horizontal and m and n are calibration parameters.
However, Zhang discloses a process of calibrating no-cuff arterial blood gauge, which is analogous art. Zhang teaches that the physiological characteristic is pulse transit time, PTT (Eq. 6, p. 5), that is obtained by measurements of pulse arrival at two different locations on the body of the subject that are separated by a length l (l, Eq. 6, p. 5; Fig. 2), and wherein the step of estimating a change in the physiological characteristic of the subject from the determined change in the posture of the torso comprises: 
evaluating    
    PNG
    media_image1.png
    65
    524
    media_image1.png
    Greyscale

(Eqs. 5-6, p. 8. Note that the logarithm is the result of integration over x from 0 to l, with the dx divided by pulse wave velocity PWV) for each of the first and second postures (“3. changing the height of the limb or trunk part for measuring related pulse wave signal, recording related pulse wave signal and extracting at least one pulse wave characteristic quantity from the related pulse wave signal;” Abstract; “calculates the pulse wave transmission time PTT that measures on new height then in step 106 1. As required, this step can repeat repeatedly, a plurality of PTT that obtain at differing heights.” Page 7), where  is the density of blood (, Eqs. 5-6, p. 8), g is acceleration due to gravity (g, Eqs. 5-6, p. 8), P is the blood pressure (Pin, Eq. 5, p. 8),  is the angle of the torso with respect to the horizontal (, Eq. 6, p. 5; Fig. 2) and m (a, Eq. 5, p. 8) and n (b, Eq. 5, p. 8) are calibration parameters (“the relation of approximately linear between pulse wave transmission speed and the blood pressure ...This relation can be expressed as: PWV＝a×Pt+b (1)  Wherein, a and b are undetermined parameter.” Page 7).

Therefore, based on Zhang’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of McCombie to have the step of that the physiological characteristic is pulse transit time, PTT, that is obtained by measurements of pulse arrival at two different locations on the body of the subject that are separated by a length l, and wherein the step of estimating a change in the physiological characteristic of the subject from the determined change in the posture of the torso comprises evaluating    
    PNG
    media_image1.png
    65
    524
    media_image1.png
    Greyscale
for each of the first and second postures, where p is the density of blood, g is acceleration due to gravity, P is the blood pressure, a is the angle of the torso with respect to the horizontal and m and n are calibration parameters, as taught by Zhang, in order to facilitate calibrating no-cuff arterial blood gauge (Zhang: Abstract; pages 7-8).  
Regarding claim 9, McCombie modified by Zhang teaches the method as claimed in claim 1.
McCombie further teaches a computer program product comprising a computer readable medium having computer readable code embodied therein, the computer readable code being configured such that, on execution by a suitable computer or processor, the computer or processor is caused to perform the method (“the RLS algorithm.” [0062]. “A method of correcting a patient's PWV-based blood pressure determination for changes in hydrostatic pressure and cardiac preload … using a recursive least squares identification algorithm” Claims 10, 12, 19. The RLS algorithm has to be implemented as a computer program product comprising a computer readable medium having computer readable code embodied therein).
In the combined invention of McCombie modified by Zhang, the method is the method as claimed in claim 1.
Regarding claim 10, McCombie teaches an apparatus (10, Fig. 1) for determining a calibration parameter (“slope (a)” [0042]-[0043]; “parameter K” Eq. (9), [0049]-[0050]) for a first blood pressure, BP, (“the patient's blood pressure value" [0024]) measurement device (“wrist-worn transceiver 12,” [0031], Fig. 1. “Following an initial calibration, arterial blood pressure is typically calculated from the PPG and ECG waveforms” [0007]), the apparatus comprising: 
a control unit (22) that is to be coupled to the first BP measurement device (fig. 1) that is for obtaining physiological characteristic measurements of a physiological characteristic of a subject (“PAT” [0057]) and for determining a blood pressure measurement of the subject (“the mean arterial pressure” [0049]) from the physiological characteristic measurements (“Following an initial calibration, arterial blood pressure is typically calculated from the PPG and ECG waveforms” [0007]), wherein the control unit is configured to:
obtain a first physiological characteristic measurement of the subject (first of the “series of pulse arrival times ("PATs") [0015]) using the first BP measurement device (PAT measurement before the “change in their torso posture (cardiac preload)” [0057]), wherein the first physiological characteristic measurement is obtained when a torso of the subject is in a first posture (“A change in the patient's arm posture (hydrostatic pressure) or a change in their torso posture (cardiac preload) can cause a change in PAT” [0057]); 
obtain a second physiological characteristic measurement of the subject using the first BP measurement device (a second measurement of “PAT” [0049] or the “blood pressure” when torso is in a different posture out of the “sitting, standing,…” postures [0036]), wherein the second physiological characteristic measurement is obtained when the torso of the subject is in a second, different, posture (“the algorithms determine parameters such as the patient's posture (e.g., sitting, standing, walking, resting, convulsing, falling), the degree of motion, the specific orientation of the patient's arm and how this affects vital signs (particularly blood pressure)," [0036]);
 determine the change in the posture of the torso from the first posture to the second posture (“To determine posture… the transceiver's CPU 22 processes signals from each accelerometer 14a-c with a series of algorithms, described in detail below. In total, the CPU can process nine unique, time-dependent signals (ACC.sub.1-9) corresponding to the three axes measured by the three separate accelerometers. Specifically, the algorithms determine parameters such as the patient's posture” [0036]. CPU determines the change in the posture using accelerometers);
estimate a change in BP of the subject or a change in the physiological characteristic of the subject from the determined change in the posture of the torso (“the algorithms determine… parameters such as the patient’s posture…and how this affects vital signs (particularly blood pressure)," [0036]).
While McCombie teaches determining the calibration parameter for determining BP measurements (“The unknown parameter values (a, K=(L.sub.t/a), and pwv.sub.0) are identified from the PAT values and cuff pressures measured during the NIBP inflation period.” [0054]), McCombie does not teach determining the calibration parameter for determining BP measurements from physiological characteristic measurements obtained by the first BP measurement device from an analysis of the first physiological characteristic measurement, the second physiological characteristic measurement and the estimated change.
However, Zhang discloses a process of calibrating no-cuff arterial blood gauge, which is analogous art. Zhang teaches determining the calibration parameter (“a ”, an undetermined parameter, Eq. (1); pages 8-9 in the original document, p. 4 in the translated document) for determining BP measurements from physiological characteristic measurements (“the relation of approximately linear between pulse wave transmission speed and the blood pressure”; Eq. (1), p. 7 the original document, p. 4 in the translated document) obtained by the first BP measurement device (“The process of calibrating no-cuff arterial blood pressure gauge includes…” Abstract) from an analysis of the first physiological characteristic measurement (“1. measuring reference arterial blood pressure value BP0 and recording related pulse wave signal; 2. extracting at least one pulse wave characteristic quantity from the related pulse wave signal;" Abstract), the second physiological characteristic measurement (“3. changing the height of the limb or trunk part for measuring related pulse wave signal, recording related pulse wave signal and extracting at least one pulse wave characteristic quantity from the related pulse wave signal;” Abstract; “calculates the pulse wave transmission time PTT that measures on new height then in step 106 1. As required, this step can repeat repeatedly, a plurality of PTT that obtain at differing heights.” Page 7 of the original Chinese document, p. 4 in the translated document), and the estimated change (PTT1 – PTT0) ( “When the terminal point position on the tremulous pulse 2 is higher or lower than the heart level position, can determine a = 2 l /gh (PTT1 – PTT0/ PTT02).”; pages 8-9 of the original Chinese document, p. 5 in the translated document).
Therefore, based on Zhang’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of McCombie to have the control unit configured to determine the calibration parameter for determining BP measurements from physiological characteristic measurements obtained by the first BP measurement device from an analysis of the first physiological characteristic measurement, the second physiological characteristic measurement and the estimated change, as taught by Zhang, in order to facilitate calibrating no-cuff arterial blood gauge (Zhang: Abstract; pages 7-8).  
Regarding claim 13, McCombie modified by Zhang teaches apparatus as claimed in claim 10.
McCombie teaches that that the control unit is configured to determine the change in the posture of the torso from the first posture to the second posture by analyzing a measurement signal from a posture sensor (14a-c)(“To determine posture… the transceiver's CPU 22 processes signals from each accelerometer 14a-c with a series of algorithms, described in detail below. In total, the CPU can process nine unique, time-dependent signals (ACC.sub.1-9) corresponding to the three axes measured by the three separate accelerometers. Specifically, the algorithms determine parameters such as the patient's posture” [0036]).  
Regarding claim 14, McCombie modified by Zhang teaches apparatus as claimed in claim 10.
McCombie teaches that the first BP measurement device comprises a physiological characteristic sensor for measuring the physiological characteristic of the subject (“a sensor device on a patient, the sensor device configured to measure sensor data indicative of pulse arrival time (PAT)” [0014]; “the PAT measured by the sensor device” [0015]), and wherein the control unit is configured to determine the change in the posture of the torso from the first posture to the second posture comprises analyzing a measurement signal from the physiological characteristic sensor (“the sensor device is operably connected to a processing component, receiving at the processing component the sensor data” [0015]. “A change in the patient's arm posture (hydrostatic pressure) or a change in their torso posture (cardiac preload) can cause a change in PAT” [0057]. “Two input variables are used by the cNIBP algorithm to remove PAT offset caused by posture change.” [0058]).  


2.  Claims 3 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over McCombie and Zhang as applied to claims 2 and 10, and further in view of Kohlrausch et al (US 20160015329), hereinafter Kohlrausch.
Regarding claim 3, McCombie modified by Zhang teaches the method as claimed in claim 2.
McCombie as modified by Zhang does not teach providing an instruction or command to the subject or a care provider for the subject that the posture of the torso of the subject is to be changed; 
or outputting a control signal to an actuator for a bed or chair associated with the subject to change the angle of the bed or chair.
However, Kohlrausch discloses systems and methods for reducing the impact of alarm sounds on patients, which is analogous art. Kohlrausch teaches providing an instruction or command to the subject or a care provider for the subject that the posture of the torso of the subject is to be changed; 
or outputting a control signal (“signals” [0086]) to an actuator (70) for a bed or chair associated with the subject to change the angle of the bed or chair (“one or more bed actuators 70 that are used to adjust the position or configuration of the patient bed in response to signals received from one or more bed adjustment controls 72 that can be operated by the patient or a healthcare staff member to adjust the position or configuration of the bed. In some embodiments, the controls 72 and bed actuators 70 can be used to adjust the height of the bed and/or adjust the patient between lying down and sitting up positions.” [0086], Fig. 4).
Therefore, based on Kohlrausch’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention have further modified the combined invention of McCombie and Zhang to have the step of providing an instruction or command to the subject or a care provider for the subject that the posture of the torso of the subject is to be changed; or outputting a control signal to an actuator for a bed or chair associated with the subject to change the angle of the bed or chair, as taught by Kohlrausch, in order to facilitate the adjustment of the patient between lying down and sitting up positions  (Kohlrausch: [0086]).  
Regarding claim 11, McCombie modified by Zhang teaches the apparatus as claimed in claim 10.
McCombie does not teach that the control unit is further configured to cause a change in the posture of the torso of the subject from the first posture to the second posture after obtaining the first physiological characteristic measurement.  
However, Zhang discloses a process of calibrating no-cuff arterial blood gauge, which is analogous art. Zhang teaches the control unit is further configured to cause a change in the posture of the torso of the subject from the first posture to the second posture (“3. changing the height of the limb or trunk part for measuring related pulse wave signal, recording related pulse wave signal and extracting at least one pulse wave characteristic quantity from the related pulse wave signal;” Abstract; “calculates the pulse wave transmission time PTT that measures on new height then in step 106 1. As required, this step can repeat repeatedly, a plurality of PTT that obtain at differing heights.” Page 7) after obtaining the first physiological characteristic measurement (“1. measuring reference arterial blood pressure value BP0 and recording related pulse wave signal; 2. extracting at least one pulse wave characteristic quantity from the related pulse wave signal;" Abstract).
Therefore, based on Zhang’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of McCombie to change the posture of the torso of the subject from the first posture to the second posture after obtaining the first physiological characteristic measurement, as taught by Zhang, in order to facilitate calibrating no-cuff arterial blood gauge (Zhang: Abstract; pages 7-8).  
McCombie as modified by Zhang does not teach that the control unit is configured to cause the change in the posture.
However, Kohlrausch discloses systems and methods for reducing the impact of alarm sounds on patients, which is analogous art. Kohlrausch teaches that the control unit (72) is configured to cause the change in the posture (“one or more bed actuators 70 that are used to adjust the position or configuration of the patient bed in response to signals received from one or more bed adjustment controls 72 that can be operated by the patient or a healthcare staff member to adjust the position or configuration of the bed. In some embodiments, the controls 72 and bed actuators 70 can be used to adjust the height of the bed and/or adjust the patient between lying down and sitting up positions.” [0086], Fig. 4).
Therefore, based on Kohlrausch’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention have further modified the combined invention of McCombie and Zhang to have the control unit that is configured to cause the change in the posture, as taught by Kohlrausch, in order to facilitate the adjustment of the patient between lying down and sitting up positions  (Kohlrausch: [0086]).  
Regarding claim 12, McCombie modified by Zhang teaches the method as claimed in claim 11.
McCombie as modified by Zhang does not teach that the control unit is configured to cause the change in the posture by providing an instruction or command to the subject or a care provider for the subject that the posture of the torso of the subject is to be changed; 
or outputting a control signal to an actuator for a bed or chair associated with the subject to change the angle of the bed or chair.
However, Kohlrausch discloses systems and methods for reducing the impact of alarm sounds on patients, which is analogous art. Kohlrausch teaches that the control unit (72) is configured to cause the change in the posture by providing an instruction or command to the subject or a care provider for the subject that the posture of the torso of the subject is to be changed; 
or outputting a control signal (“signals” [0086]) to an actuator (70) for a bed or chair associated with the subject to change the angle of the bed or chair (“one or more bed actuators 70 that are used to adjust the position or configuration of the patient bed in response to signals received from one or more bed adjustment controls 72 that can be operated by the patient or a healthcare staff member to adjust the position or configuration of the bed. In some embodiments, the controls 72 and bed actuators 70 can be used to adjust the height of the bed and/or adjust the patient between lying down and sitting up positions.” [0086], Fig. 4).
Therefore, based on Kohlrausch’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention have further modified the combined invention of McCombie and Zhang to have the control unit that is configured to cause the change in the posture by providing an instruction or command to the subject or a care provider for the subject that the posture of the torso of the subject is to be changed; or outputting a control signal to an actuator for a bed or chair associated with the subject to change the angle of the bed or chair, as taught by Kohlrausch, in order to facilitate the adjustment of the patient between lying down and sitting up positions  (Kohlrausch: [0086]).  


3.   Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over McCombie, Zhang as applied to claims 1 and 10, and further in view of Chen et al (US 20130338519), hereinafter, Chen.
Regarding claim 8, McCombie modified by Zhang teaches the method as claimed in claim 1.
McCombie modified by Zhang does not teach that after obtaining the first physiological characteristic measurement, the method comprises: analysing a signal from the first BP measurement device to determine whether the physiological characteristic is stable; and obtaining the second physiological characteristic measurement if the physiological characteristic is determined to be stable.  
However, Chen discloses an apparatus and method for measuring physiological signal quality, which is analogous art. Chen teaches that after obtaining the first physiological characteristic measurement (first of the “predetermined number of phenomena samples" [0032]), the method comprises: 
analysing a signal from the measurement device to determine whether the physiological characteristic is stable (“the stability processor 210 selects a particular feature of the phenomena sample and compares the similarity of the particular feature between respective phenomena samples, sample by sample, in the time period to determine a feature similarity value. In the event that the stability processor 210 determines that the feature similarity over the time period is above a first stability threshold, the signal quality of the input signal is high (ideal).” [0032]); and 
obtaining the second physiological characteristic measurement (“the phenomena sample” [0032]) if the physiological characteristic is determined to be stable (“If the feature similarity is below the second stability threshold, the signal quality is deemed poor and the stability processor 210 signals the phenomena detector to disregard data in the particular input signal 203.” [0032]. “In step 908, the determined stability value is automatically compared with a threshold value to determine the quality of the input signal. A weight associated with the input signal is assigned in response to the comparison between the stability value and the threshold value in step 910 and it is determined whether an input signal should be used in determining the at least one patient parameter using the assigned weight associated with the input signal in step 912.” [0085]. Therefore, the second physiological characteristic measurement is obtained only if the physiological characteristic is stable, otherwise, it is disregarded).
Therefore, based on Chen’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modified the combined invention of McCombie and Zhang to have the step of, after obtaining the first physiological characteristic measurement, analysing a signal from the first BP measurement device to determine whether the physiological characteristic is stable; and obtaining the second physiological characteristic measurement if the physiological characteristic is determined to be stable, as taught by Chen, in order to facilitate determining the at least one patient parameter (Chen: [0085]).  In the combined invention of McCombie, Zhang, and Chen, the measurement device is the first BP measurement device.
Regarding claim 15, McCombie modified by Zhang teaches the apparatus as claimed in claim 10.
McCombie modified by Zhang does not teach that the control unit is further configured to analyze a signal from the first BP measurement device to determine whether the physiological characteristic is stable after obtaining the first physiological characteristic measurement; and to obtain the second physiological characteristic measurement if the physiological characteristic is determined to be stable.  
However, Chen discloses an apparatus and method for measuring physiological signal quality, which is analogous art. Chen teaches that the control unit (210) is further configured to analyze a signal from the measurement device to determine whether the physiological characteristic is stable (“the stability processor 210 selects a particular feature of the phenomena sample and compares the similarity of the particular feature between respective phenomena samples, sample by sample, in the time period to determine a feature similarity value. In the event that the stability processor 210 determines that the feature similarity over the time period is above a first stability threshold, the signal quality of the input signal is high (ideal).” [0032]) after obtaining the first physiological characteristic measurement (first of the “predetermined number of phenomena samples" [0032]); and 
to obtain the second physiological characteristic measurement (“the phenomena sample” [0032]) if the physiological characteristic is determined to be stable (“If the feature similarity is below the second stability threshold, the signal quality is deemed poor and the stability processor 210 signals the phenomena detector to disregard data in the particular input signal 203.” [0032]. “In step 908, the determined stability value is automatically compared with a threshold value to determine the quality of the input signal. A weight associated with the input signal is assigned in response to the comparison between the stability value and the threshold value in step 910 and it is determined whether an input signal should be used in determining the at least one patient parameter using the assigned weight associated with the input signal in step 912.” [0085]. Therefore, the second physiological characteristic measurement is obtained only if the physiological characteristic is stable, otherwise, it is disregarded).
Therefore, based on Chen’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modified the combined invention of McCombie and Zhang to have the control unit that is further configured to analyze a signal from the first BP measurement device to determine whether the physiological characteristic is stable after obtaining the first physiological characteristic measurement; and to obtain the second physiological characteristic measurement if the physiological characteristic is determined to be stable, as taught by Chen, in order to facilitate determining the at least one patient parameter (Chen: [0085]).  In the combined invention of McCombie, Zhang, and Chen, the measurement device is the first BP measurement device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AB/Examiner, Art Unit 3793    

/YI-SHAN YANG/Acting SPE, Art Unit 3793